--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.1

 Medicaid HMO Contract
HealthEase of Florida, Inc.                                    
 
AHCA CONTRACT NO. FA619
 
AMENDMENT NO. 4
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the “Vendor” or "Health Plan", is
hereby amended as follows:
 
1.
Attachment I, Scope of Services, is hereby amended to include Exhibit II-B,
Second Revised Capitation Rates, attached hereto and made a part of the
Contract. All references in the Contract to Exhibit II-A, Revised Capitation
Rates, shall hereinafter also refer to Exhibit II-B, Second Revised Capitation
Rates, as appropriate.

 
2.
Attachment II, Medicaid Prepaid Health Plan Model Contract, Section V, Covered
Services, Item B, Optional Services, is hereby deleted in its entirety and
replaced with the following:

 
B.Optional Services
 
The Plan shall offer the following services within all applicable Medicaid
guidelines:
 

 
Covered
Not Covered
Dental Services
 
X
Transportation Services
X (Dade only)
 

 


 
 
3. Attachment II, Medicaid Prepaid Health Plan Model Contract, Section V,
Covered Services, Item C, Expanded Services, sub-item 2 is hereby deleted in its
entirety and replaced with the following:

 
2.The following is a list of the Health Plan’s Expanded Services:
 
 
a.
Annual comprehensive oral exam, x-rays (one per year), 2 cleanings per year,
silver amalgam fillings, one periodontic deep cleaning per year, 2 periodontic
scaling and root planning per year;

 
 
b.
Up to $25 credit per household each month for selected over the counter drugs
and/or health supplies;

 
 
c.
Unlimited eye exams and eyeglasses, if medically necessary;

 
 
d.
Free approved round trip transportation to medical appointments (Dade County
only);

 
e. Circumcision up to 1 year.

AHCA Contract No. FA619, Amendment No. 4, Page 1 of 2



 
 

--------------------------------------------------------------------------------

 
                    

 
 
Medicaid HMO Contract
HealthEase of Florida, Inc.    
 
4.
This Amendment shall have an effective date of March 1, 2008, or the date on
which

 
 
both parties execute the Amendment, whichever is later.

 
All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.
 
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.
 
This amendment and all its attachments are hereby made a part of the Contract.
 
This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
 
IN WITNESS WHEREOF, the parties hereto have caused this four (4) page amendment
(which includes all attachments hereto) to be executed by their officials
thereunto duly authorized.
 


HEALTHEASE OF FLORIDA, INC.
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
SIGNED BY:  /s/   Heath Schiesser
SIGNED BY:  /s/  Illegible   for
NAME: Heath Schiesser
NAME: Holly Benson
TITLE: President and CEO
TITLE: Secretary
DATE:  3/27/08
4/2/08

 
List of attachments included as part of this Amendment:
Specify Type
Letter/Number
Description
Exhibit
II-B
Second Revised Capitation Rates (2 pages)

 






 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA619, Amendment No. 4,  Page 2 of 2



 
 

--------------------------------------------------------------------------------

 

EXHIBIT II-B
SECOND REVISED CAPITATION RATES
 
 
A.
Table 2 - General Capitation Rates plus Mental Health Rates:

 
Area 1 Counties:
 
County
Provider Number
Escambia
015019314
Santa Rosa
015019331



 
Area 2 Counties:
County
Provider Number
Calhoun
015019340
Gadsden
015019315
Jefferson
015019318
Leon
015019320
Liberty
015019342
Madison
015019322
Wakulla
015019336



 
Area 3 Counties:
County
Provider Number
Citrus
015019309
Lake
015019319
Marion
015019323
Putnam
015019329



 
Area 4 Counties:
County
Provider Number
Duval
015019313
Volusia
015019335



 
Area 5 Counties:
 
County
Provider Number
Pasco
015019302
Pinellas
015019303

 
 
 
AHCA Contract No. FA619, Exhibit II-B, Page 1 of 2

 
 

--------------------------------------------------------------------------------

 

Area 6 Counties:
County
Provider Number
Highlands
015019317
Hillsborough
015019300
Manatee
015019301
Polk
015019304



Area 7 Counties:
County
Provider Number
Brevard
015019308
Orange
015019327
Osceola
015019328
Seminole
015019333



Area 8 Counties:
County
Provider Number
Sarasota
015019332



Area 9 Counties:
County
Provider Number
Martin
015019324
Palm Beach
015019339



Area 10 Counties:
County
Provider Number
Broward
015019337



 
 
B.
Table 4 - General Capitation Rates plus Mental Health Rates and Transportation
Rates:

 
 
Area 11 Counties:

 
County
Provider Number
Miami-Dade
015019338



AHCA Contract No. FA619, Exhibit II-B, Page 2 of 2

 
